 1
         HARRY M. DRANDELL #109293
 2     NUTTALL COLEMAN & DRANDELL
                   2333 MERCED STREET
 3               FRESNO, CALIFORNIA 93721
                    PHONE (559) 233-2900
 4                   FAX (559) 485-3852

 5
     Attorneys for Defendant, KAY VIENGKHAM
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          Case No.: 1:11-CR-00052-MCE
11
                     Plaintiff,
12                                                      STIPULATION AND ORDER FOR
            v.                                          EARLY TERMINATION OF
13                                                      SUPERVISED RELEASE
14
     KAY VIENGKHAM,
15
                     Defendant.
16

17          The parties hereto, by and through their respective attorneys, with the support of Ms.

18   Viengkham’s supervising probation officer in the State of Iowa, Southern District of Iowa,

19   Nick Davis, stipulate that the term of supervised release, which commenced on or about July 1,
20   2016, for a period of 48 months, be terminated at this time based on Ms. Viengkham’s full
21   compliance with the terms of her release, in having completed more than two-thirds of her
22
     supervision period.
23
            The probation officer’s support for the agreed to early termination, and the reasons
24
     therefore, were conveyed to defense counsel via email on May 8, 2019, which email was then
25
     forwarded on to the Government.
26
     ///
27

28   ///

                                                    1
 1   Dated: June 11, 2019.                  By      /s/ Harry M. Drandell
                                                    HARRY M. DRANDELL
 2                                                  Attorney for Defendant,
                                                    KAY VIENGKHAM
 3
     Dated: June 11, 2019.                  By      /s/ Kathleen A. Servatius
 4
                                                    KATHLEEN A. SERVATIUS
 5                                                  United States Attorney

 6
                                                  ORDER
 7
            The court having reviewed and considered the stipulation of the parties and GOOD
 8
     CAUSE appearing, the term of supervised release imposed when the defendant was sentenced,
 9

10   is terminated upon the filing of this stipulation and order.

11          IT IS SO ORDERED.

12   Dated: June 13, 2019

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
